970 A.2d 1041 (2009)
199 N.J. 122
In the Matter of Joel S. ZIEGLER, an Attorney at Law.
D-104 September Term 2008
Supreme Court of New Jersey.
June 2, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-344, concluding that JOEL S. ZIEGLER of MAPLEWOOD, who was admitted to the bar of this State in 1966, should *1042 be reprimanded for violating RPC 3.2 (failure to treat with courtesy and consideration all persons involved in the legal process), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that JOEL S. ZIEGLER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.